
	
		II
		112th CONGRESS
		1st Session
		S. 1567
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2011
			Mr. Alexander (for
			 himself, Mr. Isakson,
			 Mr. Kirk, Mr.
			 Roberts, and Mr. Wicker)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title II of the Elementary and Secondary
		  Education Act of 1965, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Teacher and Principal Improvement Act
			 .
		2.High-quality
			 teachers and principalsThe
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is
			 amended—
			(1)by redesignating
			 subpart 5 of part C of title II as subpart 3 of part E of title IX and moving
			 that subpart to the end of part E of title IX;
			(2)by redesignating
			 sections 2361 through 2368 as sections 9541 through 9548, respectively;
			(3)by striking the
			 subpart heading of subpart 3 of part E of title IX, as redesignated by
			 paragraph (1), and inserting the following:
				
					3Teacher liability
				protection
					;
			(4)in section 9546,
			 as redesignated by paragraph (2), in subsection (b), by striking the matter
			 following paragraph (2) and inserting the following:
				
					(3)A State law that
				makes a limitation of liability inapplicable if the civil action was brought by
				an officer of a State or local government pursuant to State or local
				law.
					;
			(5)by redesignating
			 subpart 4 of part D of title II as subpart 4 of part E of title IX and moving
			 that subpart to the end of part E of title IX;
			(6)by redesignating
			 section 2441 as section 9551;
			(7)by striking the
			 subpart heading of subpart 4 of title IX, as redesignated by paragraph (5), and
			 inserting the following:
				
					4Internet
				safety
					;
				
				and(8)by striking title
			 II and inserting the following:
				
					IIPreparing,
				training, and recruiting high-quality teachers and principals
						2001.Authorization
				of appropriations
							(a)Grants to
				States and local educational agenciesThere are authorized to be
				appropriated to carry out this title $3,285,993,842 for each of fiscal years
				2012 through 2016.
							(b)National
				activitiesFrom amounts appropriated under subsection (a) for
				each fiscal year, the Secretary shall reserve not more than 5 percent to carry
				out activities authorized under subpart 4 of part A.
							(c)Teacher
				incentive fundFrom amounts appropriated under subsection (a) for
				each fiscal year that remain after making the reservation under subsection (b),
				the Secretary shall reserve not less than 20 percent to carry out activities
				authorized under part B.
							ATeacher and
				principal training and recruitment fund
							2101.PurposeThe purpose of this part is to improve
				student academic achievement by improving teacher and principal quality and
				effectiveness and increasing the number of teachers and principals who are
				effective in improving student academic achievement in schools.
							2102.DefinitionsIn this title:
								(1)Core academic
				subjectsThe term core academic subjects means
				English, reading or language arts, writing, science, technology, engineering,
				mathematics, foreign languages, civics and government, economics, arts,
				history, and geography.
								(2)StateThe
				term State means each of the 50 States, the District of Columbia,
				and the Commonwealth of Puerto Rico.
								1Grants to
				States
								2111.Allotments to
				States
									(a)In
				generalThe Secretary shall make grants to States with
				applications approved under section 2112 to pay for the Federal share of the
				cost of carrying out the activities specified in section 2113. Each grant shall
				consist of the allotment determined for a State under subsection (b).
									(b)Determination
				of allotments
										(1)Reservation of
				fundsFrom the total amount appropriated under section 2001(a)
				for a fiscal year, the Secretary shall reserve—
											(A)one-half of 1
				percent for allotments for the United States Virgin Islands, Guam, American
				Samoa, and the Commonwealth of the Northern Mariana Islands, to be distributed
				among those outlying areas on the basis of their relative need, as determined
				by the Secretary, in accordance with the purpose of this part; and
											(B)one-half of 1
				percent for the Secretary of the Interior for programs under this part in
				schools operated or funded by the Bureau of Indian Education.
											(2)State
				allotments
											(A)In
				generalSubject to subparagraph (B), from the amount appropriated
				under section 2001(a) for a fiscal year that remains after the Secretary makes
				the reservations under paragraph (1), the Secretary shall allot to each State
				with an approved application for such fiscal year the sum of—
												(i)an amount that
				bears the same relationship to 20 percent of the remaining amount as the number
				of individuals age 5 through 17 in the State, as determined by the Secretary on
				the basis of the most recent satisfactory data, bears to the number of those
				individuals in all such States, as so determined; and
												(ii)an amount that
				bears the same relationship to 80 percent of the remaining amount as the number
				of individuals age 5 through 17 from families with incomes below the poverty
				line, in the State, as determined by the Secretary on the basis of the most
				recent satisfactory data, bears to the number of those individuals in all such
				States, as so determined.
												(B)ExceptionNo
				State receiving an allotment under clause (A) may receive less than one-half of
				1 percent of the total remaining amount allotted under such subparagraph for a
				fiscal year.
											2112.State
				applications
									(a)In
				generalFor a State to be eligible to receive a grant under this
				part, the State educational agency shall submit an application to the Secretary
				at such time, in such manner, and containing such information as the Secretary
				may reasonably require.
									(b)ContentsEach
				application submitted under this section shall include the following:
										(1)An assurance that
				the activities to be carried out by the State educational agency under this
				subpart will be based on a review of scientifically valid research and an
				explanation of why the activities are expected to improve student academic
				achievement.
										(2)An assurance that
				the State educational agency will use funds under this part to improve the
				quality of the State’s teachers and principals.
										(3)An assurance that
				the State educational agency will coordinate professional development
				activities authorized under this part with professional development activities
				provided under other Federal, State, and local programs.
										(4)An assurance that
				the State educational agency will work in consultation with the entity
				responsible for teacher professional standards, certification, and licensing,
				to ensure that the State activities carried out under this subpart are carried
				out in conjunction with the entity responsible for such standards,
				certification, and licensing under State law.
										(5)An assurance that
				the State educational agency will comply with section 9501 (regarding
				participation by private school children and teachers).
										(6)A description of
				how the State educational agency will use funds received under this title for
				State-level activities described in section 2113(b).
										(c)Deemed
				approvalAn application submitted by a State educational agency
				pursuant to subsection (a) shall be deemed to be approved by the Secretary
				unless the Secretary makes a written determination, prior to the expiration of
				the 120-day period beginning on the date on which the Secretary received the
				application, that the application fails to meet the requirements of this
				subpart.
									(d)DisapprovalThe
				Secretary shall not finally disapprove an application submitted under this
				section, except after giving the State educational agency notice and an
				opportunity for a hearing.
									(e)NotificationIf
				the Secretary finds that an application submitted under this section is not in
				compliance, in whole or in part, with this subpart, the Secretary shall—
										(1)give the State
				educational agency notice and an opportunity for a hearing; and
										(2)notify the State
				educational agency of the finding of noncompliance and, in such notification,
				shall—
											(A)cite the specific
				provisions in the application that are not in compliance; and
											(B)request
				additional information, only as to the noncompliant provisions, needed to make
				the application compliant.
											(f)ResponseIf
				the State educational agency responds to the Secretary’s notification described
				in subsection (e)(2) during the 45-day period beginning on the date on which
				the agency received the notification, and resubmits the application with the
				requested information described in subsection (e)(2)(B), the Secretary shall
				approve or disapprove such application prior to the later of—
										(1)the expiration of
				the 45-day period beginning on the date on which the application is
				resubmitted; or
										(2)the expiration of
				the 120-day period described in subsection (c).
										(g)Failure To
				respondIf the State educational agency does not respond to the
				Secretary’s notification described in subsection (e)(2) during the 45-day
				period beginning on the date on which the agency received the notification,
				such application shall be deemed to be disapproved.
									2113.State use of
				funds
									(a)In
				generalA State that receives a grant under section 2111
				shall—
										(1)reserve 98.5
				percent of the funds made available through the grant to make subgrants to
				local educational agencies as described in subpart 2; and
										(2)use the remainder
				of the funds for State activities described in subsection (b).
										(b)State
				activitiesThe State educational agency for a State that receives
				a grant under section 2111 shall use the funds described in subsection (a)(2)
				to carry out 1 or more of the following activities, which may be carried out
				through a grant or contract with a for-profit or nonprofit entity:
										(1)Reforming teacher
				and principal certification or licensing requirements to ensure that—
											(A)teachers have the
				necessary subject matter knowledge and teaching skills in the academic subjects
				that the teachers teach to help students meet challenging State
				standards;
											(B)principals have
				the instructional leadership skills to help teachers teach and to help students
				meet challenging State standards; and
											(C)teacher
				certification or licensing requirements are aligned with challenging State
				standards.
											(2)Developing or
				improving teacher and principal evaluation systems that shall be based in
				significant part on evidence of student achievement.
										(3)Carrying out
				programs that establish, expand, or improve alternative routes for State
				certification of teachers and principals, especially in the areas of
				mathematics and science, for highly qualified individuals with a bachelor's or
				master’s degree, including mid-career professionals from other occupations,
				paraprofessionals, former military personnel, and recent college or university
				graduates with records of academic distinction who demonstrate the potential to
				become highly effective teachers or principals.
										(4)Developing and
				implementing mechanisms to assist local educational agencies and schools in
				effectively recruiting and retaining teachers and principals who are effective
				in improving student academic achievement.
										(5)Reforming tenure
				systems.
										(6)Fulfilling the
				State educational agency’s responsibilities concerning proper and efficient
				administration and monitoring of the programs carried out under this part,
				including provision of technical assistance to local educational
				agencies.
										(7)Developing, or
				assisting local educational agencies in developing, performance-based pay
				systems, and strategies that provide differential and bonus pay for teachers in
				high-need academic subjects and teachers or principals in high-poverty schools
				and districts.
										(8)Developing, or
				assisting local educational agencies in developing, teacher advancement
				initiatives that promote professional growth and emphasize multiple career
				paths and pay differentiation.
										(9)Providing
				assistance to local educational agencies for the development and implementation
				of professional development programs for principals that enable the principals
				to be effective school leaders and prepare all students to meet challenging
				State academic content and student academic achievement standards, and the
				development and support of school leadership academies to develop educational
				leaders.
										(10)Other activities
				identified by the State that meet the purpose of this part.
										(c)Supplement, not
				supplantFunds received under this subpart shall be used to
				supplement, and not supplant, non-Federal funds that would otherwise be used
				for activities authorized under this subpart.
									2Subgrants to
				local educational agencies
								2121.Allocations
				to local educational agencies
									(a)In
				generalThe Secretary may make a grant to a State under subpart 1
				only if the State educational agency agrees to distribute the funds described
				in section 2113(a)(1) as subgrants to local educational agencies under this
				subpart.
									(b)Allocation of
				funds
										(1)In
				generalA State educational agency that receives a grant under
				this part shall use the funds described in section 2113(a)(1) for a fiscal year
				to award subgrants to local educational agencies from allocations described in
				paragraph (2).
										(2)Allocation
				formulaFrom the funds described in paragraph (1), the State
				educational agency shall allocate to each of the eligible local educational
				agencies in the State for a fiscal year the sum of—
											(A)an amount that
				bears the same relationship to 20 percent of the funds for such fiscal year as
				the number of individuals age 5 through 17 in the geographic area served by the
				agency, as determined by the Secretary on the basis of the most recent
				satisfactory data, bears to the number of those individuals in the geographic
				areas served by all the local educational agencies in the State, as so
				determined; and
											(B)an amount that
				bears the same relationship to 80 percent of the funds for such fiscal year as
				the number of individuals age 5 through 17 from families with incomes below the
				poverty line in the geographic area served by the agency, as determined by the
				Secretary on the basis of the most recent satisfactory data, bears to the
				number of those individuals in the geographic areas served by all the local
				educational agencies in the State, as so determined.
											2122.Local
				applications and needs assessment
									(a)In
				generalTo be eligible to receive a subgrant under this subpart,
				a local educational agency shall submit an application to the State educational
				agency at such time, in such manner, and containing such information as the
				State educational agency may reasonably require.
									(b)Needs
				assessment
										(1)In
				generalTo be eligible to receive a subgrant under this subpart,
				a local educational agency shall conduct a comprehensive needs assessment,
				based on student academic achievement, identified by the local educational
				agency and school staff, including—
											(A)increasing the
				number of teachers and principals who are effective in improving student
				academic achievement;
											(B)ensuring that
				low-income and minority students are served by effective teachers and
				principals and have access to a high-quality instructional program in the core
				academic subjects;
											(C)hiring,
				retention, and promotion;
											(D)understanding and
				using data and assessments to improve student learning and classroom
				practice;
											(E)improving student
				behavior in the classroom and school, including the identification of early and
				appropriate interventions; and
											(F)teaching students
				who are English language learners and students with disabilities.
											(2)Consultation
											(A)In
				generalIn conducting a needs assessment as described in
				paragraph (1), a local educational agency shall—
												(i)involve teachers,
				principals, pupil services personnel, parents, community-based organizations,
				and others with relevant and demonstrated expertise in programs and activities
				designed to meet the purpose of this part; and
												(ii)take into
				account the activities that need to be conducted in order to give teachers and
				principals the skills to provide students with the opportunity to meet
				challenging State standards.
												(B)Continued
				consultationA local educational agency shall consult with such
				individuals and organizations described in subparagraph (A) on an ongoing basis
				in order to—
												(i)seek advice
				regarding how best to improve the local educational agency’s activities to meet
				the purpose of this part; and
												(ii)coordinate the
				local educational agency’s activities under this part with other related
				strategies, programs, and activities being conducted in the community.
												(c)ContentsEach
				application submitted under this section shall be based on the results of the
				needs assessment required under subsection (b) and shall include the
				following:
										(1)A description of
				the results of the comprehensive needs assessment carried out under subsection
				(b).
										(2)A description of
				the activities to be carried out by the local educational agency under this
				subpart and how these activities will be aligned with State standards and
				assessments.
										(3)A description of
				how the activities will be based on a review of scientifically valid research
				and an explanation of why the activities are expected to improve student
				academic achievement.
										(4)A description of
				how the activities will have a substantial, measurable, and positive impact on
				student academic achievement and how the activities will be used as part of a
				broader strategy to eliminate the achievement gap.
										(5)A description of
				the program activities to be conducted in the schools served by the local
				educational agency.
										(6)A description of
				the professional development activities that will be made available to teachers
				and principals to meet needs identified by the needs assessment described in
				subsection (b).
										(7)A description of
				how the local educational agency will support efforts to train teachers and
				principals to effectively integrate technology into curricula and
				instruction.
										(8)An assurance that
				the local educational agency will comply with section 9501 (regarding
				participation by private school children and teachers).
										(9)An assurance that
				the local educational agency will target funds to schools served by the agency
				that are identified under section 1114(a)(1)(B) and have the highest percentage
				or number of children counted under section 1124(c).
										(10)An assurance
				that the local educational agency will coordinate professional development
				activities authorized under this subpart with professional development
				activities provided through other Federal, State, and local programs.
										2123.Local use of
				funds
									(a)In
				generalA local educational agency that receives a subgrant under
				section 2121 shall use the funds made available through the subgrant to carry
				out 1 or more of the following activities, which may be carried out through a
				grant or contract with a for-profit or nonprofit entity:
										(1)Meeting the needs
				identified in the needs assessment described in 2122(b).
										(2)Developing or
				improving a rigorous, transparent, and fair evaluation system for teachers and
				principals that shall be based in significant part on evidence of student
				achievement.
										(3)Developing and
				implementing initiatives to assist in recruiting, hiring, and retaining
				effective teachers and principals, particularly in high-poverty schools with
				high percentages of ineffective teachers and high percentages of students who
				do not meet State-determined proficient levels of achievement in the core
				academic subjects, including initiatives that provide—
											(A)differential,
				incentive, or bonus pay for teachers in high-need academic subject areas and
				specialty areas;
											(B)performance-based
				pay systems for teachers and principals;
											(C)teacher
				advancement, professional growth, and emphasis on multiple career paths and pay
				differentiation; and
											(D)new teacher and
				principal induction and mentoring programs that are designed to improve
				instruction, student learning and achievement, and to increase teacher and
				principal retention.
											(4)Recruiting
				qualified individuals from other fields, including mid-career professionals
				from other occupations, former military personnel, and recent graduates of an
				institution of higher education with a record of academic distinction who
				demonstrate potential to become effective teachers or principals.
										(5)Establishing,
				improving, or expanding model instructional programs in the core academic
				subjects to ensure that all children receive a well-rounded and complete
				education.
										(6)Providing
				high-quality professional development for teachers and principals focused on
				improving teaching and student learning and achievement in the core academic
				subjects, including supporting efforts to train teachers and principals to
				effectively integrate technology into curricula and instruction.
										(7)Developing
				programs and activities that increase the ability of teachers to effectively
				teach students with disabilities, including students with significant cognitive
				disabilities, which may include the use of response to intervention and
				positive behavioral intervention and supports, and students who are English
				language learners so that such students can meet State academic content and
				student academic achievement standards.
										(8)Providing
				students with increased access to up-to-date school library materials, a
				well-equipped, technologically advanced school library media center, and
				well-trained professionally certified school library media specialists.
										(9)Providing
				programs and activities to help students prepare for postsecondary level
				coursework in the core academic subjects, including early college or dual
				enrollment programs, Advanced Placement and International Baccalaureate
				programs, and other advanced learning programs, including programs to meet the
				educational needs of gifted and talented students.
										(10)Providing
				programs that support extended learning opportunities in the core academic
				subjects, including before and after school programs, summer school programs,
				and programs that extend the school day, week, or school-year calendar.
										(11)Carrying out
				other activities identified by the local educational agencies that meet the
				purpose of this part.
										(b)Administrative
				costsA local educational agency that receives a subgrant under
				section 2121 may use not more than 2 percent of the subgrant funds for the
				direct administrative costs of carrying out its responsibilities under this
				subpart.
									(c)Supplement, not
				supplantFunds received under this subpart shall be used to
				supplement, and not supplant, non-Federal funds that would otherwise be used
				for activities authorized under this subpart.
									3Accountability
								2141.Reporting
									(a)In
				generalEach State educational agency receiving funds under this
				part shall submit to the Secretary a report that provides—
										(1)the number of
				teachers and principals in the State who are licensed and certified;
										(2)the number of
				teachers in the State who are licensed and certified to teach in their field of
				study;
										(3)the number of
				teachers and principals in the State who have received emergency
				licensure;
										(4)the passage rate
				of teacher and principal licensure examinations; and
										(5)if applicable,
				results of teacher and principal evaluation systems.
										(b)Local
				educational agency reportEach local educational agency receiving
				funds under this subpart shall submit to the State educational agency such
				information that the State requires, which shall include the information listed
				in subsection (a).
									(c)AvailabilityThe
				reports and information provided under subsections (a) and (b) shall be made
				readily available to the public.
									4National
				activities
								2151.National
				activities of demonstrated effectiveness
									(a)Technical
				assistance and national evaluationFrom the funds reserved by the
				Secretary under section 2001(b) to carry out this subpart, the Secretary may
				reserve not more than 20 percent to carry out directly or through grants and
				contracts—
										(1)technical
				assistance to States and local educational agencies carrying out activities
				under this part; and
										(2)national
				evaluations of activities carried out by States and local educational agencies
				under this part.
										(b)Programs of
				national significanceFrom the funds reserved by the Secretary
				under section 2001(b), the Secretary shall award grants, on a competitive
				basis, to national nonprofit organizations with a demonstrated record of
				meeting the purpose of this part for teacher or principal preparation and
				professional development activities and programs.
									(c)Cost-Sharing
										(1)In
				generalA national nonprofit organization that receives a grant
				under this section, shall provide, from non-Federal sources, not less than 50
				percent of the funds for the total cost for each year of activities carried out
				under this section.
										(2)Acceptable
				contributionsA national nonprofit organization that receives a
				grant under this section may meet the requirement of paragraph (1) by providing
				contributions in cash or in kind, fairly evaluated, including plant, equipment,
				and services.
										(3)WaiversThe
				Secretary may waive or modify the requirement of paragraph (1) in cases of
				demonstrated financial hardship.
										2152.Prohibition
				against Federal mandates, direction, or controlNothing in this part shall be construed to
				authorize the Secretary or any other officer or employee of the Federal
				Government to mandate, direct, control, or exercise any direction or
				supervision over a State, local educational agency, or school’s instructional
				content or materials, curriculum, program of instruction, academic content and
				student academic achievement standards, or academic assessments.
								BTeacher incentive
				fund
							2201.Purposes;
				definitions
								(a)PurposesThe
				purposes of this part are—
									(1)to assist States,
				local educational agencies, and nonprofit organizations to develop, implement,
				improve, or expand comprehensive performance-based compensation systems for
				teachers and principals, especially for teachers and principals in high-need
				schools, who raise student academic achievement and close the achievement gap;
				and
									(2)to study and
				review performance-based compensation systems for teachers and principals to
				evaluate the effectiveness, fairness, quality, consistency, and reliability of
				the systems.
									(b)DefinitionsIn
				this part:
									(1)Eligible
				entityThe term eligible entity means—
										(A)a local
				educational agency or a consortium of local educational agencies, including a
				charter school that is a local educational agency;
										(B)a State
				educational agency, or other State agency designated by the chief executive of
				a State to participate under this part; or
										(C)a partnership
				consisting of—
											(i)one or more
				agencies described in subparagraph (A) or (B); and
											(ii)at least 1
				nonprofit or for-profit organization.
											(2)High-need local
				educational agencyThe term high-need local educational
				agency means a local educational agency—
										(A)(i)that serves not fewer
				than 10,000 children from families with incomes below the poverty line;
				or
											(ii)for which not less than 20 percent
				of the children served by the agency are from families with incomes below the
				poverty line; and
											(B)(i)for which there is a
				high percentage of teachers not teaching in the academic subjects or grade
				levels that the teachers were trained to teach; or
											(ii)for which there is a high
				percentage of teachers with emergency, provisional, or temporary certification
				or licensing.
											(3)High-need
				schoolThe term high-need school means a school
				that—
										(A)is located in an
				area in which the percentage of students from families with incomes below the
				poverty line is 30 percent or more; or
										(B)(i)has a high percentage
				of out-of-field teachers;
											(ii)is within the top quartile of
				elementary schools and secondary schools statewide, as ranked by the number of
				unfilled, available teaching positions at the schools;
											(iii)has a high teacher turnover rate;
				or
											(iv)has a high percentage of teachers
				who are not certified or licensed.
											(4)Performance-based
				compensation systemThe term performance-based
				compensation system means a system of compensation for teachers and
				principals that—
										(A)differentiates
				levels of compensation primarily on the basis of measurable increases in
				student academic achievement; and
										(B)may
				include—
											(i)differentiated
				levels of compensation on the basis of effective teachers’ and principals’
				employment and success in hard-to-staff schools or high-need subject areas;
				and
											(ii)recognition of
				the skills and knowledge of teachers and principals as demonstrated
				through—
												(I)successful
				fulfillment of additional responsibilities or job functions; and
												(II)evidence of high
				achievement and mastery of content knowledge and superior teaching
				skills.
												2202.Teacher
				incentive fund grants
								(a)In
				generalFrom the amounts appropriated to carry out this part, the
				Secretary is authorized to award grants, on a competitive basis, to eligible
				entities to enable the eligible agencies to develop, implement, improve, or
				expand a performance-based compensation system in a school served by a project
				under this part.
								(b)PriorityIn
				awarding a grant under this part, the Secretary shall give priority to an
				eligible entity that concentrates the activities proposed to be assisted under
				the grant on teachers and principals serving in high-need schools.
								(c)ApplicationsTo
				be eligible to receive a grant under this part, an eligible entity shall submit
				an application to the Secretary, at such time and in such manner as the
				Secretary may reasonably require. The application shall include—
									(1)a description of
				the performance-based compensation system that the eligible entity proposes to
				develop, implement, improve, or expand;
									(2)a description and
				evidence of the support and commitment, from teachers and principals in the
				school to be served by the project, the community, and the local educational
				agency, for the performance-based compensation system, including a
				demonstration of consultation with teachers and principals on the development
				and implementation of the performance-based compensation system;
									(3)a description of
				how the eligible entity will develop and implement a fair, rigorous, and
				objective process to evaluate teacher, principal, and student performance under
				the project, including the baseline performance against which evaluations of
				improved performance will be made;
									(4)a description of
				the local educational agency or school to be served by the project, including
				such student academic achievement, demographic, and socioeconomic information
				as the Secretary may request;
									(5)a description of
				the quality of teachers and principals in the local educational agency and the
				schools to be served by the project and how the project will increase the
				quality of teachers and principals in a high-need school;
									(6)a description of
				how the eligible entity will use grant funds under this part in each year of
				the grant;
									(7)a description of
				how the eligible entity will continue the performance-based compensation system
				assisted under the grant after the grant ends;
									(8)a description, if
				applicable, of how the eligible entity will define effective for the purposes
				of section 2201(b)(4)(B)(i), through the use of measurable indicators, that are
				based in significant part on measures of student academic achievement;
				and
									(9)a description of
				the State, local, or other public or private funds that will be used to
				supplement the grant and sustain the activities assisted under the grant at the
				end of the grant period.
									(d)Use of
				funds
									(1)In
				generalAn eligible entity that receives a grant under this part
				shall use the grant funds to develop, implement, improve, or expand, in
				collaboration with teachers, principals, other school administrators, and
				members of the public, a performance-based compensation system consistent with
				this part.
									(2)Authorized
				activitiesGrant funds under this part may be used for the
				following:
										(A)Developing
				appraisal systems that reflect clear and fair measures of teacher and principal
				performance based on demonstrated improvements in student academic
				achievement.
										(B)Conducting
				outreach within a local educational agency or a State to gain input on how to
				construct the appraisal system and to develop support for the appraisal
				system.
										(C)Paying, as part
				of a comprehensive performance-based compensation system, bonuses and increased
				salaries, if the eligible entity uses an increasing share of non-Federal funds
				to pay the bonuses and increased salaries each year of the grant, to—
											(i)teachers and
				principals who raise student academic achievement;
											(ii)teachers
				who—
												(I)raise student
				academic achievement; and
												(II)(aa)teach in high-need
				schools; or
													(bb)teach subjects that are difficult to
				staff; or
													(iii)principals who
				raise student academic achievement in the school and serve in high-need
				schools.
											(e)Duration of
				grants
									(1)In
				generalThe Secretary may award a grant under this part for a
				period of not more than 5 years.
									(2)LimitationA
				local educational agency may receive (whether individually or as part of a
				consortium or partnership) a grant under this part only once.
									(f)Equitable
				distributionTo the extent practicable, the Secretary shall
				ensure an equitable geographic distribution of grants under this part.
								(g)Matching
				requirementEach eligible entity that receives a grant under this
				part shall provide, from non-Federal sources, an amount equal to 50 percent of
				the amount of the grant (which may be provided in cash or in-kind) to carry out
				the activities supported by the grant.
								(h)Supplement, not
				supplementGrant funds provided under this part shall be used to
				supplement, not supplant, other Federal or State funds available to carry out
				activities described in this part.
								2203.Reports and
				evaluations
								(a)Activities
				summaryEach eligible entity receiving a grant under this part
				shall provide to the Secretary a summary of the activities assisted under the
				grant.
								(b)ReportThe
				Secretary shall provide to Congress an annual report on the implementation of
				the program assisted under this part, including—
									(1)information on
				eligible entities that received grant funds under this part, including—
										(A)information
				provided by eligible entities to the Secretary in the applications submitted
				under section 2202(c);
										(B)the summaries
				received under subsection (a); and
										(C)grant award
				amounts;
										(2)student academic
				achievement data; and
									(3)such other
				information as the Secretary may include.
									(c)Evaluation
									(1)In
				generalThe Secretary shall, through a grant or contract, carry
				out an independent evaluation to measure the effectiveness of the program
				assisted under this part.
									(2)ContentsThe
				evaluation under paragraph (1) shall measure—
										(A)the effectiveness
				of the program in improving student academic achievement;
										(B)the satisfaction
				of the participating teachers or principals; and
										(C)the extent to
				which the program assisted the eligible entities in recruiting and retaining
				high-quality teachers and principals, especially in hard-to-staff subject
				areas.
										2204.Reservation
				of fundsOf the total amount
				reserved under section 2001(c) for this part for a fiscal year, the Secretary
				may reserve for such fiscal year not more than 1 percent for the cost of the
				evaluation under section 2203(c) and for technical assistance in carrying out
				this
				part.
							.
			
